MEMORANDUM**
Francisco Mayorga Quinones, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review denials of motions to reopen for abuse of discretion, Shaar v. INS, 141 F.3d 953, 955 (9th Cir.1998), and we grant the petition.
The BIA’s finding that the petitioner was “given written and oral notice of the consequences for failing to depart” is not supported by substantial evidence because there was no written notice in the record. See 8 U.S.C. § 1229c(d). Therefore, we grant the petition and remand for consideration on the merits of the motion to reopen.
PETITION FOR REVIEW GRANTED; VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.